Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-13-00365-CR

                              Adrian GUERRERO,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 227th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2012CR2352
                Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED August 14, 2013.


                                         _________________________________
                                         Marialyn Barnard, Justice